DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 11/03/2021.  Claims 1-20 are now pending in the present application.
The “amendments to the specification” received on 11/03/2021 is acknowledged by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, RYU et al. (US 20210211960 A1) (hereinafter Ryu), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Ryu discloses a communication method for a terminal device moving from a first access network (AN) node to a second AN node, the method comprising: receiving, by an access and mobility management function (AMF) node, to-be-activated session identification information of a to-be-activated session, the to-be-activated session identification information being received from the terminal device via the second AN node (FIG. 21, par. 0435-0437, “The SMF2 initiates Activate session request procedure towards the CCNF (e.g. MMF). SMF2 includes session ID, QoS parameters, paging priority and UPF ID  In the case that the AMF is in Standby state, the AMF initiates the paging procedure to the UE. The Paging message includes the session ID corresponding to the DL packets arrived to the UPF2.”).
Ryu further discloses sending, by the AMF node, a context release command to the first AN node (FIG. 25, 0537, “The AMF transmits an SM message (e.g., SM request message) to the SMF associated with a Session ID included in the N2 UE Context Release Request message”).
However, Ryu fails to disclose “sending, by the AMF node based on the to-be-activated session identification information, a first request message to a session management function (SMF) node, the SMF node corresponding to the to-be-activated session , the first request message requests activation of the to-be-activated session; sending, by the AMF node, a context release command to the first AN node when a signaling connection of the terminal device exists between the AMF node and the first AN node, the context release command instructing release of a context of the terminal device; receiving, by the AMF node, a context release complete message from the first AN node, the context release complete message carrying active session identification information of an active session of the terminal device; and in response to a first session that is in the active session but not in the to-be-activated session, sending, by the AMF node, a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session”, in combination with other limitations of the claim.
claim 9, the prior arts of the record, Ryu, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Ryu discloses a communications apparatus, comprising: a memory storing program code; and a processor in communication with the memory, the processor executing the program code to perform: receiving to-be-activated session identification information of a to-be-activated session, the to-be-activated session identification information being received from a terminal device via a second access network (AN) node, wherein the terminal device moves from a first AN node to the second AN node (FIG. 21, par. 0435-0437, “The SMF2 initiates Activate session request procedure towards the CCNF (e.g. MMF). SMF2 includes session ID, QoS parameters, paging priority and UPF ID (needed for NG3 tunnel establishment, e.g. IP address, tunneling endpoint ID and/or transport layer port ID). In the case that the AMF is in Standby state, the AMF initiates the paging procedure to the UE. The Paging message includes the session ID corresponding to the DL packets arrived to the UPF2.”).
Ryu further discloses sending, by the AMF node, a context release command to the first AN node (FIG. 25, 0537, “The AMF transmits an SM message (e.g., SM request message) to the SMF associated with a Session ID included in the N2 UE Context Release Request message”).
However, Ryu fails to disclose, “sending a first request message to a session management function (SMF) node corresponding to the to-be-activated session, the first request message being sent based on the to-be-activated session identification information, the first request message requesting activation of the to-be- activated session; sending a context release command to the first AN node when a signaling connection of the terminal device exists between an access and mobility management function (AMF) node and the first AN node, the context release command instructing release of a context of the terminal device; receiving a context release complete message from the first AN node, the context release complete message carrying active session identification information of an active session of the terminal device; and in response to a first session that is in the to be activated session active session but not in the to-be-activated session, sending a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session”, in combination with other limitations of the claim.
Regarding claim 14, the prior arts of the record, Ryu, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Ryu discloses a communications system, comprising: an access and mobility management function (AMF) node; and a session management function (SMF) node in communication with the AMF node; the AMF node is configured to: receive to-be-activated session identification information of a to-be-activated session, the to-be-activated session identification information being received from a terminal device via a second access network (AN) node, wherein the terminal device moves from a first AN node to the second AN node (FIG. 21, par. 0435-0437, “The SMF2 initiates Activate session request procedure towards the CCNF (e.g. MMF). SMF2 includes session ID, QoS parameters, paging priority and UPF ID (needed for NG3 tunnel establishment, e.g.  In the case that the AMF is in Standby state, the AMF initiates the paging procedure to the UE. The Paging message includes the session ID corresponding to the DL packets arrived to the UPF2.”).
Ryu further discloses sending, by the AMF node, a context release command to the first AN node (FIG. 25, 0537, “The AMF transmits an SM message (e.g., SM request message) to the SMF associated with a Session ID included in the N2 UE Context Release Request message”).
However, Ryu fails to disclose, “send a first request message to the SMF node based on the to-be-activated session identification information, the first request message requesting activation of the to-be- activated session, the SMF node corresponding to the to-be-activated session; the SMF node is configured to: receive the first request message; and delete radio access network (RAN) tunnel information of the to-be-activated session in response to the to-be-activated session being in an active state; and the AMF node is further configured to: send a context release command to the first AN node when a signaling connection of the terminal device exists between the AMF node and the first AN node, the context release command instructing release of a context of the terminal device; receive a context release complete message from the first AN node, the context release complete message carrying active session identification information of an active session of the terminal device; and in response to a first session that is in the active session but not in the to-be-activated session, send a first deactivation request message requesting deactivation of the first session to a first session SMF node corresponding to the first session”, in combination with other limitations of the claim.
Therefore, claims 1-20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
JIN et al. (WO 2019033532 A1) disclose METHOD AND APPARATUS FOR ESTABLISHING BEARER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642